 Case 6:18-cv-01966-MK          Document 1         Filed 11/13/18    Page 1 of 18




Meredith Holley
Meredith@ErisResolution.com
Law Office of Meredith Holley
207 E 5th Avenue, Suite 254
Eugene, OR 97401
Phone: (458) 221-2671
Fax: (833) 352-3615




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF OREGON
                           EUGENE DIVISION

                                               Case No.
APRIL HENRY,
               Plaintiff,                      COMPLAINT
                                               (Violation of Title VII, 42 USC §
                                               2000e-2; ORS 659A.030;
               vs.                             Negligence)


LIFE CARE CENTERS OF AMERICA, INC.,
DBA LIFE CARE CENTER OF COOS BAY,
             Defendant.             Demand for Jury Trial

                            INTRODUCTORY STATEMENT

                                          1.

This case arises from Defendant Life Care Centers of Coos Bay failing to create a

safe environment for patients and staff, free from sexual harassment and assault.

Defendant knew that Resident JH had a history of inappropriate sexual behavior

and had groped nurses at a previous facility. When Resident JH began harassing

and groping staff in Defendant’s facility, Defendant failed to take appropriate steps



COMPLAINT – Page 1
 Case 6:18-cv-01966-MK          Document 1       Filed 11/13/18     Page 2 of 18




to stop the harassment. This resulted in Resident JH groping Plaintiff April Henry,

a licensed practical nurse employed by Defendant. After April Henry reported the

harassment to Defendant, Defendant failed to respond to her requests to make the

workplace safe and constructively discharged her.

                            JURISDICTION AND VENUE

                                          2.

This matter arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e-2, and related law. Supplemental jurisdiction over related state law claims is

proper under 28 U.S.E § 1367.

                                          3.

The events underlying Plaintiff’s claims took place in Coos County, Oregon, mak-

ing venue proper in the District of Oregon, Eugene Division.

                                     PARTIES

                                          4.

Plaintiff April Henry is a resident of Coos County, Oregon.

                                          5.

Defendant Life Care Centers of America, Inc., is a foreign corporation with its prin-

ciple place of business in Tennessee, and conducts regular, sustained business in
Lane County and Coos County, Oregon.

                             FACTUAL ALLEGATIONS

                                          6.

On September 15, 2015, Defendant hired April Henry as a Licensed Practical Nurse

(LPN). April Henry is a woman.




COMPLAINT – Page 2
 Case 6:18-cv-01966-MK         Document 1          Filed 11/13/18   Page 3 of 18




                                         7.

Defendant is an inpatient and outpatient 24-hour skilled nursing facility providing

services for residents with dementia and other impairments.

                                         8.

In late 2015 or early 2016, Defendant admitted Resident JH, who had dementia.

Resident JH was placed in a semi-private room with another resident. Resident JH

had a history of sexually harassing women in other facilities. Before Defendant

admitted Resident JH, another facility reported to the police that Resident JH was

viewing child pornography on his iPad. The Coos Bay Police Department investi-

gated, Incident Report P20152724, and Resident JH’s family removed his iPad to

prevent Resident JH from viewing child pornography in the future.

                                         9.

On the day Defendant admitted Resident JH, Resident JH’s brother-in-law told De-

fendant’s Nursing Director, Irene Reed, that Resident JH had inappropriately

touched female staff where he lived before. Around 3 months after Resident JH was

admitted, Defendant’s staff reported to Nursing Director Reed that Resident JH was

having sexually inappropriate behavior, including touching them inappropriately.

Staff reported sexually inappropriate behavior either directly to Nursing Director

Reed or in a nursing chart note for Resident JH.

                                         10.

At some time after Defendant admitted Resident JH to its facility, Resident JH’s

iPad was returned to him and he resumed watching pornography. To the best of

Plaintiff’s knowledge and belief, two times, Resident JH’s iPad automatically con-

nected to the large TV screens in the common area of Defendant’s facility, exposing

staff and other residents to the pornography on Resident JH’s iPad.


COMPLAINT – Page 3
 Case 6:18-cv-01966-MK          Document 1      Filed 11/13/18     Page 4 of 18




                                          11.

In spring 2016, April Henry encountered Resident JH for the first time. Ms. Henry

was giving another resident medication in the cafeteria of Defendant’s facility. She

stood between the two residents’ wheelchairs, and Resident JH grabbed Ms. Henry

between her legs. Ms. Henry jumped away and said, “Don’t do that again!” Ms.

Henry asked other nurses about Resident JH’s care plan and found out this type of

behavior was common, but that there was no protocol for preventing it. She saw

that Resident JH’s care plan included that staff should notify a supervisor of any

issues related to his viewing of pornography on his iPad. She tried to stay away

from Resident JH.

                                          12.

Other nurses and certified nursing assistants (CNAs) described to Ms. Henry sex-

ually harassing behavior from Resident JH, such as touching them inappropriately,

being erect as a CNA changed his briefs, and acting inappropriately in the shower.

These conversations happened approximately more than once a week after the first

incident Ms. Henry experienced.

                                          13.

In 2016, after the first incident, Ms. Henry was assigned shifts in Resident JH’s

hall. As instructed by the care plan, Ms. Henry reported to Defendant’s Executive

Director, Jesse Winkler, that she was not comfortable attending to Resident JH

while he watched pornography on his iPad. Executive Director Winkler told Ms.

Henry that she could ask Resident JH to turn his iPad off while she attended him,

but that Resident JH could not be restricted in his viewing of pornography. Ms.

Henry talked to Executive Director Winkler about Resident JH’s inappropriate sex-

ual behaviors, and Executive Director Winkler told Ms. Henry that she could say,


COMPLAINT – Page 4
 Case 6:18-cv-01966-MK          Document 1       Filed 11/13/18      Page 5 of 18




“no,” to Resident JH. Ms. Henry was given no training regarding steps she could

take to prevent Resident JH’s sexual harassment other than that she could ask him

to agree not to touch her and she could tell him “no” and “stop” when he did.

                                          14.

After Ms. Henry started being assigned to Resident JH’s hall, other staff members

told her staff had complained about Resident JH’s sexually harassing behavior to

Defendant’s administrators, that administrators had responded by talking to Resi-

dent JH, but that he had quickly resumed sexually harassing behaviors. Administra-

tion had taken no further action. At this time, staff had conversations with Ms.

Henry about Resident JH’s behavior around every other shift.

                                          15.

Defendant did not train Ms. Henry or other staff or residents regarding Resident JH

other than giving them access to Resident JH’s care plan. To the best of Plaintiff’s

information and belief the care plan was as follows: Introduce yourself and explain

the purpose of your visit; ask Resident to turn off his iPad; obtain Resident’s agree-

ment not to touch you; if touched or groped, step away and report to the Nursing

Director; if the Nursing Director is unavailable write a note in the 24-hour report.

                                          16.

In late spring 2016, Ms. Henry started to be assigned to increasing shifts in Resident

JH’s hall, another nurse told Ms. Henry she had seen Resident JH watching child

pornography. That nurse told Ms. Henry she was afraid to report the incident to

administration. She said that administration had responded to complaints in the past

by telling nursing staff that the only problem with Resident JH’s behavior was nurs-

ing staff was not following his care plan and any problem was blamed on the com-

plaining nurse in that way.


COMPLAINT – Page 5
 Case 6:18-cv-01966-MK          Document 1      Filed 11/13/18     Page 6 of 18




                                         17.

When Ms. Henry gave Resident JH medication, which happened every shift she

worked on his hall, he caressed her arms and sometimes kissed her hands. Each

time, she moved away or waved her hands in front of Resident JH’s hands, saying,

“I do not like that,” “No,” “Stop,” and other statements to protect herself and make

it clear she did not want him to touch her. Resident JH’s sexually harassing behav-

ior continued.

                                          18.

In 2017, Ms. Henry was assigned increasing shifts in Resident JH’s hall. She told

the Staff Development Coordinator that she was having anxiety attacks and was not

comfortable working in that hall because of Resident JH. The Staff Development

Coordinator told Ms. Henry that she could not do anything about it but that Ms.

Henry should talk to Nursing Director Reed or Executive Director Winkler.

                                          19.

Around early March 2017, Ms. Henry told Executive Director Winkler that work-

ing on East Hall (Resident JH’s hall) was difficult for her and every time she saw

her name on that hall, her heart raced and she needed to do breathing exercises.

Three or four times Ms. Henry tried to talk with Executive Director Winkler about

Resident JH, but she began to cry. She continued to be assigned to East Hall.

                                          20.

On March 28, 2017, Ms. Henry entered Resident JH’s room to give him medication.

Another nurse was in the room, attending to Resident JH’s roommate. As directed

by Resident JH’s care plan, Ms. Henry announced the reason for her visit, requested

that Resident JH turn off his iPad, and asked for his agreement that he not touch

her. As was typical, Resident JH did not turn off his iPad, but Ms. Henry had been


COMPLAINT – Page 6
 Case 6:18-cv-01966-MK           Document 1       Filed 11/13/18      Page 7 of 18




trained that she was not allowed to refuse to attend to any resident who needed care.

She continued to enter the room and provide medication to Resident JH.

                                           21.

Resident JH was watching a low-quality video on his iPad. He began caressing Ms.

Henry’s arms. She told him to stop and that it was not appropriate, but she was

holding his feeding tube and had been trained never to stop care for a resident in a

way that might harm the resident. Suddenly, Resident JH reached between Ms.

Henry’s legs so that his hand was wrapped round her thigh with his thumb on her

buttocks. He pulled her closer to his wheelchair. Ms. Henry said, “That is not okay.

You need to stop right now!” Then, he put his hand on her buttocks. Ms. Henry saw

on his iPad that there were little girls running down a grassy hill, and she was afraid

that he was watching child pornography.

                                           22.

Ms. Henry finished treating Resident JH and then went to a closet, where she cried.

All administration was in a meeting and not available at the time of this incident,

and so as she had been trained, Ms. Henry wrote a note in Resident JH’s 24-hour

care notes regarding the incident. Based on past experience, she understood that she

would not be allowed to go home, and so she finished her shift. She reported the

incident to the nurse who came on duty after her.

                                           23.

The next day, March 29, 2017, Ms. Henry did not want to return to work, but she

wanted to clarify her note in the 24-hour report, make sure the incident was ad-

dressed, and try to protect other staff. Administration met in the mornings, and so

Ms. Henry attended that meeting to report the sexual harassment.




COMPLAINT – Page 7
 Case 6:18-cv-01966-MK          Document 1      Filed 11/13/18     Page 8 of 18




                                         24.

Ms. Henry talked to Theresa Hineline, the Resident Care Manager, before the meet-

ing and told her what had happened. Ms. Hineline said, “Oh, he’s doing that again?

You definitely need to make sure you let Irene [Reed, Director of Nursing] know.”

                                         25.

In the meeting, Ms. Henry, crying, told Nursing Director Reed what happened. Ra-

ther than address Resident JH’s behavior, Director Reed accused Ms. Henry of fail-

ing to follow Resident JH’s care plan. Ms. Henry explained that she had followed

the care plan.

                                         26.

Nursing Director Reed and the head of physical therapy mentioned they had “high

tolerance” for sexually harassing behavior and that they could give Ms. Henry tips

about how to have a better response after patients sexually harassed her.

                                         27.

Executive Director Winkler did not look at Ms. Henry during the conversation.

Then, he asked, “Did you tell him that your breasts aren’t for playing with and that

it wasn’t appropriate?” Ms. Henry told Executive Director Winkler that the incident

had not involved her breasts and that she had told Resident JH to stop many times.

                                         28.

Ms. Henry told the administration that even if they were not concerned about Res-

ident JH touching her, they should at least be concerned at the possibility that he

was watching child pornography. Initially, Nursing Director Reed did not seem

concerned. Ms. Henry explained that possessing child pornography was a crime,

and that Defendant could be liable for it. The head of physical therapy agreed with

Ms. Henry, and it was not until then that Nursing Director Reed seemed concerned.


COMPLAINT – Page 8
 Case 6:18-cv-01966-MK          Document 1       Filed 11/13/18      Page 9 of 18




                                          29.

Ms. Henry told the directors that she did not feel safe, that she could not finish her

shift, and that she needed to see a doctor. Nursing Director Reed told Ms. Henry

she was not allowed to leave. Ms. Henry counted down a narcotics drawer and again

told Nursing Director Reed she needed to leave. Nursing Director Reed again tried

to force Ms. Henry to stay, but Ms. Henry felt it was not safe for her and left.

                                          30.

That night, Nursing Director Reed texted Ms. Henry to say Ms. Henry could work

in a different hall the next day. Ms. Henry told Director Reed she was not comfort-

able going back to work. Director Reed texted saying she had the shift covered, but

that Ms. Henry needed to be at her regular shift on April 1, 2017.

                                          31.

On March 30, 2017, Ms. Henry went to the police station and reported her experi-

ence to a detective. The detective told her Defendant had reported the incident, and

that while the detective was investigating, another nurse told him that Resident JH

had sexually harassed and assaulted her as well. In Coos Bay Police Department

Incident Report P20171260, Detective Hatzell notes concern that Resident JH

would not be mentally able to aid in his defense, but would have been prosecuted

had he been. Detective Hatzell records this conversation with Executive Director

Winkler: “I also expressed my concern that [Resident JH]’s free reign to access and

review of pornography may be a major contributing factor in his inappropriate

touching of female staff members. . . . I recommended that Mr. Winkler take some

kind of action to block [Resident JH] from accessing pornography. I was shocked

when Mr. Winkler told me that it was specifically written in [Resident JH]’s resi-




COMPLAINT – Page 9
 Case 6:18-cv-01966-MK          Document 1       Filed 11/13/18      Page 10 of 18




dential agreement that he would be granted access to view pornography and in es-

sence Mr. Winkler didn’t believe he could curtail [Resident JH]’s right of sexual-

ity.”

                                           32.

On March 31, 2017, Ms. Henry checked herself in to an inpatient care facility. Ms.

Henry had previously been diagnosed with depression, post-traumatic stress disor-

der, and anxiety. The assault from Resident JH exacerbated her symptoms, and she

had started to experience suicidal thoughts. She was released from the hospital on

April 5, 2017.

                                           33.

While in the hospital, Ms. Henry did not have access to her phone, and so her hus-

band told Executive Director Winkler by text that she would not be able to go back

to work right away. Defendant required Ms. Henry to fill out medical leave paper-

work, which she did when she was released.

                                           34.

On April 19, 2017, Ms. Henry wrote Respondent a letter requesting her personnel

records. She said that because Defendant’s response to her complaint, she believed

she had been fired. She stated that she loved her job and that she wanted to continue

working if Defendant could provide a safe workplace, without sexual harassment.

                                           35.

Executive Director Winkler sent Ms. Henry a letter dated April 24, 2017, again

refusing to acknowledge the sexual harassment and blaming Ms. Henry for Resi-

dent JH’s behavior, saying Ms. Henry would be required to meet with Nursing Di-

rector Reed to discuss “the care plan that is in place with the resident that upset you

prior to your leave of absence. As you were not following the care plan at the time


COMPLAINT – Page 10
 Case 6:18-cv-01966-MK          Document 1        Filed 11/13/18   Page 11 of 18




of the incident, it will be imperative that you do so in the future in order to avoid

any further incidents.” At no time did Defendant ask Ms. Henry about her proce-

dures in following the care plan. Although other nurses reported harassment from

Resident JH before and after his assault of Ms. Henry, Defendant appeared to only

assume Resident JH’s behavior was Ms. Henry’s fault. Ms. Henry followed Resi-

dent JH’s care plan throughout her care of him, and the care plan failed to prevent

or address the sexual harassment.

                                            36.

On April 26, 2017, Ms. Henry sent another letter to Executive director Winkler,

requesting specific actions related to the sexual harassment to make the workplace

safe. Ms. Henry stated that if she did not hear back within the month of May, she

would understand that Defendant continued to be unwilling to make her job safe.

Defendant did not respond to this letter.

                                            37.

On May 16, 2017, the Nursing Board suspended April Henry’s nursing license and

put into place a monitoring plan because of her hospitalization related to the sexual

assault.

                                            38.

On August 16, 2017, April Henry filed claims with the Oregon Bureau of Labor

and Industries and the Federal Equal Employment Opportunity Commission. On

August 16, 2018, the Oregon Bureau of Labor and Industries issued to Ms. Henry

a 90-day right to sue letter.




COMPLAINT – Page 11
 Case 6:18-cv-01966-MK             Document 1      Filed 11/13/18     Page 12 of 18




                                 FIRST CLAIM FOR RELIEF

                TITLE VII, 42 U.S.C. 2000E-2 – HOSTILE ENVIRONMENT

                                             39.

Plaintiff April Henry repeats and realleges paragraphs 1-38 as though fully set forth.

                                             40.

Defendant violated Title VII of the Civil Rights Act of 1964, 42 U. S. C. § 2000e-

2, in the following:

            a. Resident JH engaged in unwelcome conduct of a sexual nature, and di-

               rected it at women, including Ms. Henry, because of their sex.

            b. Resident JH’s unwelcome verbal or physical conduct was sufficiently

               severe or pervasive to have the purpose or effect of unreasonably inter-

               fering with female nurses’, including Ms. Henry’s, work performance

               or creating a hostile, intimidating or offensive working environment.

            c. Defendant or its agents knew or should have known of Resident JH’s

               conduct and did not take immediate or appropriate corrective action.

               Defendant had control over Resident JH’s care plan, environment, and

               other factors including medication, therapeutic treatment, and residen-

               tial agreement.

                                             41.

As a result of Defendant’s violations, April Henry was required to go on medical

leave and miss work, resulting in wage loss to be proven at the time of trial.

                                             42.

Defendant’s violations caused April Henry to be admitted to the hospital and re-

quire follow up medical care, resulting in medical expenses to be proven at the time

of trial.


COMPLAINT – Page 12
 Case 6:18-cv-01966-MK          Document 1       Filed 11/13/18     Page 13 of 18




                                          43.

In addition to her wage loss and hospitalization, April Henry experienced exacer-

bation of her mental health issues including depression, post-traumatic stress dis-

order and anxiety. She experienced suicidal thinking. Because of her hospitaliza-

tion, she was monitored by the Nursing Board, which interfered with her ability to

freely resume nursing again. This experience and the emotional trauma around it

interfered with her relationships with her husband and children. Defendant’s blame

that Resident JH’s sexual harassment was Ms. Henry’s fault, and must be a result

of her not following the care plan, was an additional betrayal and increased her

distress. All of this resulted in emotional distress and other damages to be proven

at the time of trial.

                             SECOND CLAIM FOR RELIEF

                        ORS 659A.030 – HOSTILE ENVIRONMENT

                                          44.

Plaintiff April Henry repeats and realleges paragraphs 1-43 as though fully set forth.

                                          45.

Defendant violated ORS 659A.030:

        a. Resident JH engaged in unwelcome conduct of a sexual nature, and di-
            rected it at women, including Ms. Henry, because of their sex.

        b. Resident JH’s unwelcome verbal or physical conduct was sufficiently

            severe or pervasive to have the purpose or effect of unreasonably inter-

            fering with female nurses, including Ms. Henry’s, work performance or

            creating a hostile, intimidating or offensive working environment.

        c. Defendant or its agents knew or should have known of Resident JH’s

            conduct and did not take immediate or appropriate corrective action.


COMPLAINT – Page 13
 Case 6:18-cv-01966-MK          Document 1       Filed 11/13/18     Page 14 of 18




            Defendant had control over Resident JH’s care plan, environment, and

            other factors including medication, therapeutic treatment, and residen-

            tial agreement.

                                          46.

Defendant’s violations caused Plaintiff’s wage loss, medical expenses, emotional

distress, and other harms as described more fully above and to be proven at the time

of trial.

                              THIRD CLAIM FOR RELIEF

            TITLE VII, 42 U.S.C. 2000E-2 – WRONGFUL TERMINATION

                         OR CONSTRUCTIVE DISCHARGE

                                          47.

Plaintiff April Henry repeats and realleges paragraphs 1-46 as though fully set forth.

                                          48.

By letters dated April 19 and 26, 2017, Ms. Henry notified Defendant of its dis-

criminatory and intolerable work environment and requested that the work environ-

ment be made safe. Ms. Henry notified Defendant that if she did not hear back, she

would understand her employment was terminated. Defendant did not respond to

Ms. Henry and thereby terminated her employment because she was a woman or
because she complained of sexual harassment, in violation of Title VII of the Civil

Rights Act of 1964, 42, U.S.C. 2000e-2.

                                          49.

In the alternative, if Ms. Henry’s employment was not terminated, the conditions

of Ms. Henry’s employment as described above were sufficiently intolerable, a rea-

sonable employee in Ms. Henry’s position would have resigned, and Ms. Henry




COMPLAINT – Page 14
 Case 6:18-cv-01966-MK          Document 1       Filed 11/13/18     Page 15 of 18




was constructively discharged because of a discriminatory working environment

under Title VII of the Civil Rights Act of 1964 42 U.S.C. 2000e-2.

                                          50.

Defendant’s violations caused Plaintiff’s wage loss, medical expenses, emotional

distress, and other harms as described more fully above and to be proven at the time

of trial.



                           FOURTH CLAIM FOR RELIEF

  ORS 659A.030 – WRONGFUL TERMINATION OR CONSTRUCTIVE DISCHARGE

                                          51.

Plaintiff April Henry repeats and realleges paragraphs 1-50 as though fully set forth.

                                          52.

By letters dated April 19 and 26, 2017, Ms. Henry notified Defendant of its dis-

criminatory and intolerable work environment and requested that the work environ-

ment be made safe. Ms. Henry notified Defendant that if she did not hear back, she

would understand her employment was terminated. Defendant did not respond to

Ms. Henry and thereby terminated her employment because she was a woman or

because she complained of sexual harassment, in violation of ORS 659A.030.
                                          53.

In the alternative, Defendant intentionally created or maintained discriminatory

working conditions for women, the working conditions were so intolerable that a

reasonable person in Ms. Henry’s position would have resigned because of them,

and Defendant knew or should have known that Ms. Henry was certain, or substan-

tially certain, to leave employment as a result of the working conditions, and Ms.




COMPLAINT – Page 15
 Case 6:18-cv-01966-MK             Document 1      Filed 11/13/18     Page 16 of 18




Henry was constructively discharged because of a discriminatory working environ-

ment under ORS 659A.030.

                                             54.

Defendant’s violations caused Plaintiff’s wage loss, medical expenses, emotional

distress, and other harms as described more fully above and to be proven at the time

of trial.



                        FIFTH CLAIM FOR RELIEF – NEGLIGENCE

                                     (COMMON LAW)

                                             55.

Plaintiff April Henry repeats and realleges paragraphs 1-54 as though fully set forth.

                                             56.

Defendant knew or should have known that Resident JH had hypersexualized, sex-

ually inappropriate behaviors, and that he presented a danger of sexual harassment

and assault to other patients, residents, and staff.

                                             57.

Defendant was negligent in one or more of the following:

    a. Failing to create a care plan for Resident JH that adequately protected staff
            and other patients from sexual harassment and assault;

    b. Failing to adequately train nursing staff in order to protect themselves and

            patients, including Resident JH, from Resident JH’s hypersexualized, inap-

            propriate, sexually harassing and assaultive behaviors and the consequences

            of those behaviors;




COMPLAINT – Page 16
 Case 6:18-cv-01966-MK              Document 1       Filed 11/13/18     Page 17 of 18




      c. Allowing Resident JH to continue to watch pornography without re-

            strictions, when it knew watching pornography made Resident JH more of

            a danger to staff and patients; and/or

      d. Failing to schedule and/or hire adequate numbers of staff at its facility to

            handle Resident JH, when it knew he presented a danger to female staff.

                                               58.

Defendant’s violations caused Plaintiff’s wage loss, medical expenses, emotional

distress, and other harms as described more fully above and to be proven at the time

of trial.

///

///

///

///

///

///

                            ____________________________

            WHEREFORE, Plaintiff April Henry prays for judgment against Defendant

as follows:

            a. Economic damages in the form of lost wages and benefits in an amount

               to be determined at trial, and prejudgment interest thereon;

            b. Economic damages in the form of medical expenses in an amount to be

               determined at trial, and prejudgment interest thereon;

            c. For fair and reasonable compensatory damages to be determined at the

               time of trial;




COMPLAINT – Page 17
Case 6:18-cv-01966-MK         Document 1      Filed 11/13/18      Page 18 of 18




      d. Punitive damages in an amount to sufficient to punish and deter similar

          conduct to be determined by the jury at the time of trial; and

      e. Reasonable attorney fees and costs incurred herein.



DATED this 12th day of November, 2018.



______________________________________
Meredith Holley, OSB #125647
Meredith@ErisResolution.com
LAW OFFICE OF MEREDITH HOLLEY
207 E 5th Avenue, Suite 254
Eugene, OR 97401
Telephone: (458) 221-2671
Fax: (833) 352-3615
Attorney for Plaintiff




COMPLAINT – Page 18
